Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 25, 2009 ROME BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 000-27481 16-1573070 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 W. Dominick Street, Rome, New York 13440-5810 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (315) 336-7300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On February 25, 2009, the Board of Directors of Rome Bancorp, Inc. ("the Company") approved the repurchase of 5%, or 346,000 shares of the Companys outstanding common stock, as market conditions warrant in the open market and privately negotiated transactions. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROME BANCORP, INC. By: /s/ Charles M. Sprock Charles M. Sprock Chairman of the Board, President and Chief Executive Officer Date: February 27, 2009
